Citation Nr: 0308420	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-20 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder and, if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to July 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 


FINDINGS OF FACT

1.  A December 1997 Board decision denied the veteran's claim 
for service connection for post-traumatic stress disorder.

2.  The evidence added to the record since the December 1997 
Board decision when considered in conjunction with the record 
as a whole, is new and so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for post-traumatic stress disorder.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for post-traumatic stress disorder has 
been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of all information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

In this case, nowhere in the record is there evidence that 
the veteran was advised of the VCAA or its implementing 
regulations.  However, with respect to the veteran's claim 
that new and material evidence has been submitted to reopen 
his claim for service connection for post-traumatic stress 
disorder, a remand to have the RO apply the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  In light of the outcome of this 
case with respect to the veteran's finality claim, further 
development and further expending of VA resources is not 
warranted.  There is no prejudice to the veteran in 
proceeding to consider the matter of finality.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran's claim for service connection for post-traumatic 
stress disorder was denied by the Board in a December 1997 
decision.  When a claim is disallowed by the Board, except as 
provided under 38 U.S.C.A. § 5108, the claim may not be 
thereafter reopened.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2002).  A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran maintains that he experiences post-traumatic 
stress disorder due to his service in Korea.  The RO has been 
unable to obtain the veteran's service personnel and service 
medical records.  It is indicated that they may have been 
destroyed in a fire.  At the time of the December 1997 BVA 
decision the veteran's Form DD-214 was not of record.  
Subsequent to the December 1997 BVA decision the veteran 
submitted a copy of his DD-214.  Since this DD-214 provides 
verification as to the veteran's service, the awards that the 
veteran received as a result of his Korean service, and 
information as to the veteran's duty assignment in Korea, 
this document is material to the veteran's claim.  Hence, the 
Board finds that new and material evidence has been received 
to reopen the claim of service connection for post-traumatic 
stress disorder.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for service connection for post-traumatic 
stress disorder is granted.


REMAND

As noted above the RO has not at any time advised the veteran 
of the VCAA or its implementing regulations.  The RO has not 
sent the veteran notification of what information and medical 
or lay evidence, not previously submitted, is necessary to 
substantiate his claim.  Furthermore, the RO has not notified 
the veteran of which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  With respect to the veteran's claim for 
entitlement to service connection for post-traumatic stress 
disorder, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See VCAA (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

At his October 2000 hearing before a hearing officer at the 
RO, the veteran reported that he received psychiatric 
treatment at the VA Medical Center (VAMC) Long Beach, 
California soon after discharge from service.  No attempt has 
been made to obtain these records.  At the hearing the 
veteran also indicated treatment at the Wichita, Kansas VAMC.  
Records from the Wichita VAMC are not of record.


Accordingly, this case is REMANDED for the following:

1.  The RO should send the veteran a 
letter which informs him of what 
information and medical or lay evidence, 
not previously submitted, that is 
necessary to substantiate his claim for 
entitlement to service connection for 
post-traumatic stress disorder, and which 
notifies the veteran of which evidence, 
if any, the claimant is expected to 
obtain and submit, and which evidence 
will be retrieved by VA.

2.  The RO should contact the VAMC Long 
Beach, California and request copies of 
all of the veteran's treatment records 
dated from July 1954 to August 1976.  

3.  The RO should contact the VAMC 
Topeka, Kansas and request copies of all 
of the veteran's treatment records dated 
from October 1999 to present.

4.  The RO should contact the VAMC 
Wichita, Kansas and request copies of all 
of the veteran's treatment records dated 
from November 1986 to present.

5.  If, and only if, it is determined 
that the veteran served in combat, or if 
a claimed stressor is verified, the 
veteran should be provided a VA 
psychiatric examination to determine 
whether it is at least as likely as not 
that the veteran currently has post-
traumatic stress disorder due to the 
claimed stressor.

6.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the veteran's claim.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should recite all 
the applicable laws and regulations, 
including those pertaining to the VCAA.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



